DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5, 7-9, 12, 18, 23, 26-27, 35, 37, 41, 43-45, 50, 52, 55, and 56-65 are pending.
	Claims 12, 18, 23, 26, 27, 35, 37, 43, 44, 45, 50, 52, and 55 are withdrawn as being drawn to unelected inventions.
Claims 1, 4-5, 7, 9, and 41 are amended.
Claims 56-65 are new.  
	Claims 1-5, 7-9, 41, and 56-65 are rejected. 

Response to Arguments - Claim Objections
Applicant’s amendments to the claims filed 05/20/2022 overcome the objections of record.  

Written Description 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5, 7-9, 41 and 56-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 4-5, 9, 41, and 60-61, the terms “Sr50 polypeptide”, “an amino acid sequence which is at least 90% identical to SEQ ID NO: 1”, “an amino acid sequence which is at least 95% identical to SEQ ID NO: 1”, “a sequence which is at least 90% identical to SEQ ID NO: 10”, “a sequence which is at least 95% identical to SEQ ID NO: 10” in claims 1, 4-5, 9, 41, and 60-61 lack written description.  These terms lack written description because a Sr50 polypeptide and which  regions of the sequences must be conserved are not adequately described.  
First, it is not clear what a Sr50 polypeptide is, this polypeptide is not described by either function or sequence sufficiently for a person of ordinary skill in the art to determine if a sequence is a Sr50 polypeptide or not.  
On page 48 of the instant specification the applicants note that in order to tell the difference between Sr50 and other resistance genes that the ordinary artisan can use “rust infection assays to distinguish Sr50 from other resistance genes with different specificities”, specifically applicants note that “To differentiate between Sr50 and Sr31, plants were phenotyped with Pgt races TTKSK (Ug99)” (Instant specification, Page 48, Paragraphs 1 and 2).  This is not clear because Sr33 as described by Periyannan, The Gene Sr33, an Ortholog of Barley Mla Genes, Encodes Resistance to Wheat Stem Rust Race Ug99, Science, August 16, 2013 confers resistance to wheat stem rust (Pgt Ug99) race TTKSK (Periyannan, Page 786, Column 1, Paragraph 1).  Therefore, it is not clear whether Sr33 is a Sr50 polypeptide and if not, rust infection assays are not sufficient to distinguish Sr50 from other stem rust resistance genes.  
The other way to identify polypeptides is through sequence identity, while high identity does not always correspond to similar function it is often used as a method to identify polypeptide species.  However, this does not appear to be sufficient to identify Sr50 polypeptides applicants note that the Sr50 shares 77-78% identity with other MLA family proteins which encode resistance genes.  Additionally, “the polypeptide encoded by the only other cloned wheat stem rust resistance gene, Sr35 from T. monococcum, shared 48% amino acid identity with Sr50” so genes with very similar functions can have vastly different sequence identity (Instant specification, page 58, Paragraph 2, Lines 16-17).  Finally with regards to defining Sr50 polypeptides by sequence applicant’s provide the following, in examining 114 geographically diverse rye accessions from which the resistance gene was introgressed “amplification of Sr50 sequences occurred from only 10 of the 114 accessions, indicating the presence of a Sr50 gene or a close homology in those 10 accessions” confusingly applicants continue “For five of those accessions, the amplified gene was identical to Sr50, while three of the others contained small substitutions and two were disrupted by a sequence inversion” (Instant Specification, Page 58, Paragraph 4).  This is unclear because it is not clear to the ordinary artisan whether the homologous polypeptides with small substitutions are Sr50 polypeptides or only the 5 sequences with 100% identity to the instant Sr50 polypeptide of SEQ ID NO: 1 are Sr50 polypeptides.  
Further, SEQ ID NO: 10 is a polynucleotide sequence encoding a protein and without the specific nucleotides that must be conserved there are many different sequences that could be considered to have 90% identity to SEQ ID NO: 10, which is 2871 nucleic acids long.  This means that it is possible for a sequence to be 90% identical to SEQ ID NO: 10 and differ by 287 nucleotides.  This is complicated because polypeptides are encoded for by nucleotide triplets, additionally there are multiple triplets which encode for the same amino acid which allows for silent mutations where the nucleotide sequence changes but the translated protein has the original sequence.  This means that if each of the different sequences was found in a different nucleotide triplet it is possible to have a polypeptide sequence that differs by 287 amino acids.  A nucleotide sequence of 2871 nucleotides would translate to a polypeptide of 957 amino acids, of which only 670 amino acids would be original, this means that compared to a polypeptide generated from a polynucleotide sequence with 100% identity to SEQ ID NO: 10 the polypeptide generated from the nucleotide sequence with only 90% identity to SEQ ID NO: 10 would have only 70% identity to the polypeptide generated from a polynucleotide sequence with 100% identity to SEQ ID NO: 10.  
SEQ ID NO: 1 is a polypeptide sequence and without the specific amino acids that must be conserved there are many different sequences that could be considered to have 90% to SEQ ID NO: 1, which is 956 amino acids long.  This means that it is possible for a sequence to be 90% identical to SEQ ID NO: 1 and share only 860 amino acids.  
The claims are drawn to a genetically modified plant comprising a Sr50 polypeptide which confers resistance to one or more races of Puccinia graminis.  The scope of this claim is broad because 90% identity to SEQ ID NOs: 1 and 10 includes a large number of potential variants.  These variants include those having the required role in stem rust resistance, however it also includes variants that do not have a role in pathogen resistance and therefore introducing those sequences into the plant would not result in a plant showing resistance to Puccinia graminis.  This occurs because there are many genes and proteins with 90% identity to SEQ ID NOs: 1 or 10 and there is no description of the structure function relationship which would allow a person skilled in the art to readily recognize which variants confer stem rust resistance and which do not.  Additionally, based on the state of the art and the disclosure of the application it is unclear which of these genes would encode Sr50 polypeptides.  This lacks written description because claim 1 is drawn to a fungus resistant plant and pathogen resistance is a trait that is linked to very specific genes and proteins.  Given that the pathogen resistance gene or protein must be a very specific gene or protein with a specific function it is not clear to a person of ordinary skill in the art what residues of said DNA and protein sequence must be conserved. 
Due to the large number of sequences which share 90% identity to SEQ ID NOs: 1 or 10 the scope of the claims is extremely broad.  The scope of claim 1 is drawn to any stem rust resistance gene with 90% identity to SEQ ID NOs: 1 and 10, wherein the introduction of this gene to the plant cell confers stem rust resistance.  However, the instant disclosure only describes Sr50 polynucleotides as providing enhanced resistance to Puccinia graminis.  The instant disclosure does describe other plant pathogen resistance polypeptides which include Lr34, Lr1, Lr3, Lr2a, Lr3ka, Lr11, Lr13, Lr16, Lr17, Lr18, Lr21, LrB, Se35, and Sr33.  Additionally, the instant disclosure indicates that in some embodiments the coiled coil (CC) domain, a nucleotide binding (NB) domain, a leucine rich repeat (LRR) domain, a p-loop motif, and a kinase motif in the NB domain may be important.  The examples provide two wheat lines containing independent Sr50 introgressions.  Additionally, conserved nucleic acid sequence does not lead to a role in stem rust resistance.  Despite this, the specification is not able to clearly define Sr50 polypeptides therefore despite this knowledge, based on the examples provided in the instant disclosure and the state of the art with respect to male fertility genes it does not appear that it is clear which domains are responsible for the claimed invention.  
These examples show a sequence integrated into the wheat genome at two different loci but do not provide any specific residues required in any of the sequences including SEQ ID NOs: 1 and 10.  Additionally, due to the size of SEQ ID NOs: 1 and 10, the lack of domains identified for stem rust resistance and the limited amount of information about the sequence of SEQ ID NOs: 1 and 10 and other stem rust resistance genes in wheat the instant disclosure fails to describe which regions of SEQ ID NO: 1 and 10 must be conserved.  Due to the size of the sequences, the large amount of variability, and the many potentially important residues that may confer stem rust resistance at the time of filing a person of ordinary skill in the art would not be sure if the inventors had possession of the many different sequences which are claimed. Therefore claims 1, 4-5, 9, 41, and 60-61 are rejected as lacking written description.  Claims 2-3, 7-8 and 56-59, and 62-65 are rejected for depending on claims lacking written description and failing to limit the scope of the claims to a scope having adequate written description.  

Response to Arguments – 35 USC § 112 Improper Dependence
	Applicant’s amendments of the claims filed 05/20/2022 overcome the rejections of record.  

Response to Arguments - 35 USC § 102
	Applicant’s amendments to the claims filed 05/20/2022 overcome the rejections of record and they are withdrawn.  

Conclusion
	All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663